  

Case 1:20-cr-00698-AT Document 40 Filed §6{igfQ4 sage 1 of 2
U.S. Dep | DOCUMENT

 

. ELECTRONICALLY FILED
United St
Southern DOC #: 6117/2021
DATE FILED:

 

 

The Silvio J. A
One Saint Anusew 21 usu
New York, New York 10007

June 16, 2021

BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Jose Gonzalez, a/k/a “Junior,” 20 Cr. 698 (AT)

 

Dear Judge Torres:

A status conference is scheduled in the above-captioned matter for June 21, 2021. The
Government writes respectfully to request an approximately 30-day adjournment of the
conference. The Government and defense counsel have been engaged in productive discussions
regarding possible pretrial resolution, and have reached an agreement in principle for the defendant
to enter a plea of guilty pursuant to a plea agreement. The adjournment is requested to permit
parties formalize the proposed agreement and for defense counsel to review and advise the
defendant, who is detained, regarding the proposed agreement.

In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from June 21, 2021 until such
date as the conference is rescheduled for the reasons stated above. The Government submits that
the ends of justice served by the continuance outweigh the best interests of the public and the
defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).
Case 1:20-cr-00698-AT Document 40 Filed 06/17/21 Page 2 of 2

Page 2

I have communicated with defense counsel, Mark DeMarco, who consents to the
adjournment and exclusion of time.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

rett M. Kdlikow

Assistant United States Attorney
(212) 637-2220

 

Cc: All counsel of record (via ECF)

GRANTED. The status conference scheduled for June 21, 2021, is ADJOURNED to July 26, 2021, at
11:00 a.m.

Time until July 26, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends
of justice served by excluding such time outweigh the interests of the public and Defendant in a speedy
trial in that this will allow for the Defendant to continue discussions regarding pretrial dispositions.

SO ORDERED.

Dated: June 17, 2021
New York, New York

On

ANALISA TORRES
United States District Judge

 
